Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 20, 2018

The Court of Appeals hereby passes the following order:

A19E0012. IN THE INTEREST OF G. A. S., A CHILD (FATHER).

      Appellant filed an Emergency Motion requesting an extension of time to file
an application for discretionary appeal. In his motion, Appellant states that there is
a motion for new trial pending before the trial court. Accordingly, the trial court still
has jurisdiction over this matter and Appellant’s EMERGENCY MOTION FOR
EXTENSION OF TIME TO FILE A DISCRETIONARY PURSUANT TO RULE 16
in the above-styled case is hereby DENIED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/20/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.